            Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              FORTHE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                              Grand Jury Sworn in on July 8,2019

UNITED STATES OF AMERICA                            CRIMINAL NO.

                                                    GRAND.IURY ORI(;INAL

JAMES LEWIS DOt'THA'I,                              VIOI,ATIONS:

                 Defendant.                         l8 u.s.c. s 912
                                                    (False Personation of an Officer or
                                                    Employee of the United States)
                                                    18 u.s.c. s 701
                                                    (Counterfeit Use of Emblems, Insignias,
                                                    and Names of Federal Agencies)
                                                    22 D.C. Code $ 4504(a)
                                                    (Carrying a Pistol Without a License -
                                                    0utside Home or Place of Business)
                                                    22 D.C. Code $ as0a(a-l)
                                                    (Carrying a Rifle or Shotgun -
                                                    Outside Home or Place of Business)

                                                    FILEI) T,\-DER SEAL

                                        INDICTMIiNT

       The Grand Jury charges that, at all times material to this Indictment, on or about the dates

stated below:

                                 Relevant Entities and Persons

       1.        Defendant JAMES LEWIS DOUTHAT resided and worked                in Silver   Spring,

Maryland.   Defendant DOUTHAT did not have a license to carry a pistol in the District of

Columbia.       Defendant DOUTHAT has not ever been employed by the U.S. Department of

Homeland Security ("DHS') in any capacity
               Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 2 of 8



       2.         Co-Conspirator I resided in Arlington, Virginia. Co-Conspirator t has not ever been

employed by the Department of Homeland Security or served in the military in any capacity. Co-

Conspirator t has not ever received security clearances necessary to work on DHS projects and has

not ever been hired as a Federal Bureau of Investigation ("FBI") contractor.

       3.         The Maritime Registry of Sint Maarten, LLC, ("MRoSM"), was registered in the

District of Columbia on December 2,2011. Co-Conspirator             I   was an agent of MRoSM at an

address located in the District of Columbia. MRoSM's Business Development Plan claimed that

MRoSM was a company providing "authorized maritime services and support services under the

mandate extended by or behalf of the Govemment       olSint Maarten on Sint Maarten."

       4.         Port St. Joe Terminals LLC ("PSJT") was registered in Virginia on October 2, 2015,

and in Florida on August    1,2016. The listed authorized persons/title managers for PSJT were Co-

Conspirator 1 and Defendant DOUTHAT. Co-Conspirator            I   and Defendant DOUTHAT ctaimed

that PSJT was a project for a "Multi-million dollar transloading station" operating offthe coast       of

Florida.

       5.         Investor 1 was a person solicited by Defendant DOUTHAT and Co-Conspirator I

for business investments in MRoSM and PSJT between 2012 and 2016. On December 13,2012,

Investor   I   wrote MRoSM a $25,000 check, based on Co-Conspirator           l's   claim that he would

receive    a   100 percent retum on investment plus substantial profits within three               years.

Approximately three years after writing the check, having received no retum, Investor       I   contacted

Co-Conspirator 1 to inquire about his investment. After that inquiry, beginning in August 2016,

Defendant DOUTHAT and Co-Conspirator I solicited Investor I for a $95,000 investment in PSJT,

which they claimed would protect Investor I's original $25,000 investment in MRoSM.
             Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 3 of 8



        6.        UCE-I and UCE-2 are Undercover Employees of the FBI. Suspecting a potential

fraud, Investor   I   agreed to introduce UCE-1 and UCE-2 as potential PSJT investors to Defendant

DOUTHAT and Co-Conspirator             I   .




                           The December 2l 2016 Solicitation of the UCEs

        7.        On December 21,2016, the UCEs recorded a meeting at a Washington, D.C. hotel,

during which Co-Conspirator        I   and Defendant DOUTHAT solicited the UCEs for a $150,000

investment in PSJT.

        8.        During this meeting, Co-Conspirator 1 did most of the talking on behalf of himself

and Defendant DOUTHAT, making numerous misrepresentations related to his prior govemment

employment, what functions PSJT was authorized to carry out, as well as statements indicating he

was in possession of numerous firearms, including:

                  a.      Co-Conspirator       I   claimed to the UCEs, "The reason why we've spent so

much time there at this hotel is when I was with DHS we were hanging out here and then when we

were both in the Naval Reserve we were hanging out here wlt& (unintelligible) and the Coast

guard." UCE-I asked,"So, you were in the military?"           and Co-Conspirator 1 replied,   falsely,"ll'ell,

tee were   in the Naval Reserves."

                  b.      Co-Conspirator I boasted to the UCEs,"I've snaked fifty four million dollars

out of DHS funding. I mean. I'm, I'm good at writing grants and crap, and then I did a bunch                of
FBI grants I can't talk about, but anS.way..."

                  c.      Co-Conspirator       I   told the UCEs that he and Defendant DOUTHAT had

spent $360,000 of their own funds establishing PSJT and obtaining approval and permits from the

United States Coast Guard to operate the business.
              Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 4 of 8



         9.        During this meeting, Co-Conspirator           I   and Defendant DOUTHAT claimed to have

been issued badges by DHS.

                   a.     Co-Conspirator 1 showed the UCEs wallets that appeared to be credential

carriers for DHS badges. UCE-1 asked Co-Conspirator 1,"Is that a badge?" and Co-Conspirator

I   said, "Yeah,   yeah." UCE-I said, "1t's a badge? I|tow, that's interesting," and Co-Conspirator                     1




replied, "Yup. We'll get ya badge and guns and everything." Defendant DOUTHAT then said,

"Department of Homeland Security," indicating to the UCEs that he and Co-Conspirator t had been

issued badges from the Departrnent of Homeland Security.

                   b.     Near the end of the meeting, Co-Conspirator             I   and Defendant DOUTHAT

asked for the UCEs' room      key. Co-Conspirator I told the UCEs             he wanted them to take a break so

they could talk about their investment and he wanted the key so he and Defendant DOUTHAT

could get back into the hotel lounge area. The UCEs declined and Defendant DOUTHAT said to

UCE-2, "the badge, how hard you think           it'll   be to get that froomf number....how hard would            it   be

to get that number?"

         10.       During this meeting, Co-Conspirator 1 and Defendant DOUTHAT also discussed

owning various firearms.

                   a.     Co-Conspirator    I   said,   "I   have some very interesting guns...lltell, like       I got

a Glock 26. it 's a little small gun, except that it's got a little extender on it.      "   Co-Conspirator   1   then

showed the UCEs photos of various guns from his cell phone and UCE-2 said,"Wow, that's quite

an arsenal." Co-Conspirator      I replied, "That's about a third         of my collection. I have fifty-one guns

in my collection," including a black tactical shotgun Co-Conspirator              I   claimed to own.

                   b.     Defendant DOUTHAT told the UCEs, "1carry, I've got one, I carry the same

James Bond carried."
              Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 5 of 8



                   c.     At the end of the meeting, Defendant DOUTHAT retrieved from his car           a

windbreaker concealing a black Walther PPK handgun, which he then displayed to the UCEs.

         1   1.    The UCEs declined to invest in PSJT.

                                 The December 2      2016 Traffic Stop

         12.       On December 25. 2016, at approximately I 1:15 P.M., U.S. Capitol Police ("USCP")

stopped Defendant DOUTHAT for speeding in the 200 block of D Street, S.E., Washington. D.C.

         13.       Delendant DOUTHAT immediately exited his vehicle and attempted to talk with

the USCP officer. The officer noticed a "Thin Blue Line" sticker on Defendant DOUTHAT's

bumper and asked if Defendant DOUTHAT was a law enlorcement officer. Defendant DOUTHAT

replied, "Ies," and when the oflcer asked which agency, Delendant DOUTHAT responded,                   "l
work   for DllS." On request, Defendant DOUTHAT provided the officer with a fraudulent              DHS

badge and credential case.

         14.      The USCP officer asked Defendant DOUTHAT           if   he was armed and Defendant

DOUTHAT responded, "No." The officer then observed a handgun in a brown holster on the car

floorboard. A search of the vehicle recovered a loaded black Walther PPK 9mm handgun (the same

make and model Defendant DOUTHAT displayed to the UCEs), as well as a High Point 9mm rifle,

plus various types of ammunition.

                                            COUNT ONE
                  (False Personation of an Officer or Employee of the United States)

         15.      The allegations set tbrth in paragraphs 1 through 14    ofthis Indictment are realleged

and incorporated by reference.

         16.      On or about Dec ember 21,2016, within the District of Columbia, Defendant JAMES

DOUTHAT did knowingty and unlawfully, falsely assume and pretend to be an officer and
           Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 6 of 8



employee acting under the authority of the United States and did act as such, to wit: Defendanl

DOUTHAT did hold himself out to be an employee olthe U.S. Department of Homeland Security.

              (False Personation of an Officer or Employee of the United States,
                    in violation of Title 18, United States Code, Section 912)

                                      COUNT TWO
          (Counterfeit Use of Emblems, Insignias, and Names of Federal Agencies)

       17.     The allegations set forth in paragraphs 1 through 14   ofthis Indictment   are realleged

and incorporated by reference.

       18.     On or about December 21, 2016, within the District of Columbia, Defendant JAMES

DOUTHAT did knowingly and unlawfully possess a colorable imitation of a badge of the design

prescribed by the head ofan agency ofthe United States, to wit: the U.S. Department of Homeland

Security, for use by officers ofthat agency, without authority under regulations made pursuant to

law.

          (Counterfeit Use of Emblems, Insignias, and Names of Federal Agencies,
                 in violation of Title 18, United States Code, Section 701)

                                     COUNT THREE
         (Carrying a Pistol Without a License - Outside Home or Place of Business)

       19.     The allegations set forth in paragraphs I through l4 ofthis Indictment are realleged

and incorporated by reference.

       20.     On or about December 21, 2016, within the District of Columbia, Defendant JAMES

DOUTHAT did carry openly and concealed on or about his person, in a place other than his

dwelling, place of business or on other land possessed by him, a pistol, without a license issued

pursuant to law.
          Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 7 of 8



         (Carrying a Pistol Without a License - Outside Home or Place of Business,
                            in violation of 22 D.C, Code $ 4504(a))

                                         COUNT FOUR
              (False Personation of an Officer or Employee of the United States)

       21.     The allegations set forth in paragraphs 1 through 14 ofthis Indictment are realleged

and incorporated by reference.

       22.     On or about December 25, 2016. within the District of Columbia, Defendant JAMES

DOUTHAT did knowingly and unlawrfirlly, falsely assume and pretend to be an officer and

employee acting under the authority of the United States and did act as such, to wit: Defendant

DOUTHAT did hold himself out to be an employee of the U.S. Department of Homeland Security.

              (False Personation of an Officer or Employee of the United States,
                    in violation of Title 18, United States Code, Section 912)

                                      COUNT FIVE
          (Counterfeit Use of Emblems, Insignias, and Names of Federal Agencies)

       23.     The allegations set forth in paragraphs   I through   14   ofthis Indictment are realleged

and incorporated by reference.

       24.     On or about December 25, 2016, within the District of Columbia, Defendant JAMES

DOUTHAT did knowingty and unlawfully possess a colorable imitation of a badge of the design

prescribed by the head of an agency of the United States, to wit: the U.S. Department of Homeland

Security, for use by officers olthat agency, without authority under regulations made pursuant to

law.

          (Counterfeit Use of Emblems, Insignias, and Names of Federal Agencies,
                 in violation of Title 18, United States Code, Section 701)
          Case 1:19-cr-00428-KBJ Document 1 Filed 12/20/19 Page 8 of 8



                                        COUNT SIX
       (Carrying a Pistol Without a License - Outside Home or Place of Business)

       25.     The allegations set forth in paragraphs   I through   14 of this Indictment are realleged

and incorporated by reference.

       26.     On or about December 25, 2016, within the District of Columbia, Defendant JAMES

DOUTHAT did carry openly and concealed on or about his person, in a place other than his

dwelling, place of business or on other land possessed by him, a pistol, without a license issued

pursuant to law.

         (Carrying a Pistol Without a License - Outside Home or Place of Business,
                            in violation oI22 D.C. Code $ 4504(a))

                                        COUNT SEVEN
             (Carrying a Rifle or Shotgun    -   Outside Home or Place of Business)

       27.     The allegations set forth in paragraphs   I through   14 of this Indictment are realleged

and incorporated by reference.

       28.     On or about December 25, 2016, within the District of Columbia, Defendant JAMES

DOUTHAT did cany openly and concealed on or about his person, in a place other than his

dwelling. place ofbusiness or on other land possessed by him, a rifle.

             (Carrying a Rifle or Shotgun - Outside Home or Place of Business,
                         in violation of 22 D.C. Code $ 4504(a-1))



                                                      A TRUE BILL:



                                                      FOREPERSON


                   K
   ORNEY OF THE LIN   D TATES IN
AND FOR THE DISTRICT OF COLUMBIA
